                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HAROLD BRYAN WILSON, and RILEY
NICOLE SHADLE,
                                                         8:16CV524
                   Plaintiffs,

      vs.                                                  ORDER

JASON GEERDES, in their Official
Capacity; et al;

                   Defendants.


      1)    The request for appointed counsel filed by former Plaintiff and now
witness Riley Shadle, (Filing No. 136), is denied.


      2)    In addition to providing copies to the parties, the clerk shall mail a
copy of this order to Riley Shadle #82297, P.O. Box 22800, Lincoln, NE 68542.


      July 18, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
